



EXHIBIT 10.1


WASHINGTRON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT CERTIFICATE FOR EMPLOYEES


Name of Grantee:
<<Name>>
No. of Units:
<<Units>>
Grant Date:
<<Grant_Date>>
Vesting Date:
<<Vest_Date>>



Washington Trust Bancorp, Inc. (the “Corporation”) has selected you to receive
the grant of restricted stock units identified above, subject to the provisions
of its 2013 Stock Option and Incentive Plan (the “Plan”) and the Statement of
Terms and Conditions. Acceptance of this grant requires no action on your part.
However, if you desire to refuse this grant, you must notify the Corporation
promptly.


WASHINGTON TRUST BANCORP, INC.
By:
/s/ Joseph J. MarcAurele


 
Joseph J. MarcAurele
 
Chairman and Chief Executive Officer


























































--------------------------------------------------------------------------------









WASHINGTRON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT CERTIFICATE FOR EMPLOYEES
STATEMENT OF TERMS AND CONDITIONS




1.Preamble. This Statement of Terms and Conditions (the “Statement”) contains
the terms and conditions of an award of restricted stock units of the
Corporation (the “Restricted Units”) made to the Grantee identified on the
attached Certificate pursuant to the Plan. Any consideration due to the
Corporation on the issuance of the Restricted Units has been deemed to be
satisfied by past services rendered by the Grantee to the Corporation.


2.Restrictions on Transfer. The Restricted Units shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of, until and unless the
Restricted Units shall have vested as provided in Section 3 of this Statement
and Shares (as defined below) have been issued to the Grantee in accordance with
the terms of the Plan and Section 6 of this Statement.


3.Vesting. The term “vest” as used in this Statement means the lapsing of the
restrictions that are described in this Statement with respect to the Restricted
Units. The Restricted Units shall vest in accordance with the schedule set forth
on the Certificate, provided in each case that the Grantee is then, and since
the Grant Date has continuously been, employed by the Corporation or its
Subsidiaries. Notwithstanding the foregoing, the Grantee shall become vested in
the Restricted Units prior to the vesting date set forth on the Certificate in
the following circumstances:
(a)In the event of a Change of Control of the Corporation (as defined in the
Plan), all Restricted Units that have not previously been forfeited shall
immediately vest; provided that the Grantee is then employed by the Corporation
or its Subsidiaries.
(b)In the event of the Grantee’s death, all Restricted Units that have not
previously been forfeited shall immediately vest; provided that the Grantee was
employed by the Corporation or its Subsidiaries immediately prior to the date of
death.
(c)Upon the Retirement of the Grantee prior to the Vesting Date, the Grantee
shall vest in a number of his or her Restricted Units determined by multiplying
the number of Restricted Units credited to the Grantee by a fraction, the
numerator of which shall be the number of full months from the Grant Date to the
date of the Grantee’s Retirement and the denominator of which shall be 36.


4.Forfeiture. In the event the Corporation terminates the Grantee’s employment
or the Grantee terminates his employment on his or her own initiative prior to
the Vesting Date, all Restricted Units that have not previously been forfeited
on such date shall be immediately forfeited to the Corporation.


5.Dividend Equivalents.
(a)In the case of a dividend payable on shares of Common Stock (“Shares”) in the
form of cash, the Corporation shall provide Grantee with additional compensation
in an amount equal to the aggregate number of Restricted Units credited to the
Grantee as of the record date of the dividend multiplied by the cash dividend
per share amount.
(b)In the case of a dividend paid on Shares in the form of Shares, including
without limitation a distribution of Shares by reason of a stock dividend, stock
split or otherwise, the number of Restricted Units credited to the Grantee shall
be increased by a number equal to the product of (i) the aggregate number of
Restricted Units that have been awarded to the Recipient through the related
dividend record date, and (ii) the number of Shares (including any fraction
thereof) payable as dividend on one Share. Any additional Restricted Units shall
be subject to the restrictions of this Statement in the same manner and for so
long as the Restricted Units remain subject to such restrictions, and shall be
promptly forfeited to the Corporation if and when the Restricted Units are so
forfeited.


6.Issuance of Shares. As soon as practicable following the Grantee’s vesting in
the Restricted Units (but in no event later than two and one-half months after
the end of the year in which the vesting occurs), the Corporation shall issue to
the Grantee the number of Shares equal to the aggregate number of Restricted
Units that have vested pursuant to Section 3 of





--------------------------------------------------------------------------------





this Statement on such date and thereafter the Grantee shall have the rights of
a shareholder of the Corporation with respect to such shares. The issuance of
certificates may be made in book entry form.
(a)Notwithstanding the foregoing, in the event the Grantee becomes vested in the
Restricted Units on account of his Retirement, if the Grantee is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder (“Section 409A”)
upon his Retirement, the Shares shall not be issued to the Grantee until the
seventh month after the Grantee’s “separation from service” within the meaning
of Section 409A.
(b)Notwithstanding the foregoing, if the Grantee met the age or age and service
requirement for Retirement and a Change in Control of the Company occurs prior
to the issuance of Shares, if the Change in Control of the Company qualifies as
a “change in control event” within the meaning of Section 409A, the Shares shall
be issued to the Grantee as soon as practicable following the Change in Control
of the Company. If the Change in Control of the Company does not qualify as a
“change in control event” within the meaning of Section 409A, the Shares shall
be issued to the Grantee upon the earliest of (i) the Vesting Date, (ii) the
Grantee’s death, or (iii) the Grantee’s “separation from service” within the
meaning of Section 409A; provided, however, that if the Grantee is a “specified
employee” within the meaning of Section 409A upon his separation from service,
the Shares shall not be issued until the seventh month after the Grantee’s
separation from service.
 
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Corporation or make arrangements satisfactory to the Administrator
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Corporation shall have the
authority to cause the tax withholding obligation to be satisfied, in whole or
in part, by withholding from shares of Stock to be issued to the Grantee a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.


8.Defined Terms. For purposes of this Statement, “Retirement” shall mean the
Grantee’s termination of employment with the Corporation or a Subsidiary after
attaining age 65 or after attaining age 55 with at least ten years of service.


9.Administration. The Administrator shall have the authority to manage and
control the operation and administration of this Statement. Any interpretation
of the Statement by the Administrator and any decision made by the Administrator
with respect to the Statement is final and binding.


10.Amendment. This Statement may be amended only by written statement between
the Grantee and the Corporation, without the consent of any other person.


11.No Obligation to Continue Employment. Neither the Corporation nor any
Subsidiary is obligated by or as a result of the Plan or this Award to continue
the Grantee in employment and neither the Plan nor this Award shall interfere in
any way with the right of the Corporation or any Subsidiary to terminate the
employment of the Grantee at any time.


12.Data Privacy Consent. In order to administer the Plan and this Award and to
implement or structure future equity grants, the Corporation, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Corporation to collect, process, register and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights the Grantee may have
with respect to the Relevant Information; (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form; and (iv)
authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate. The Grantee shall have access to,
and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.


13.Notices. Notices hereunder shall be mailed or delivered to the Corporation at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Corporation or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.





